Citation Nr: 0025384	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  93-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD) prior to December 
19, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The case returns to the Board following a remand to the RO in 
May 1995.  

The Board originally issued a decision on this matter in 
November 1997 in which, inter alia, it denied the claim for 
an increased disability rating for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  In a February 2000 memorandum decision, the Court 
vacated the Board's decision with respect to the claim for an 
increased rating for PTSD and remanded the case to the Board 
for additional consideration.      

The Board notes that in December 1997, during the pendency of 
the appeal of the Board decision to the Court, the veteran 
sought an increased rating for PTSD.  In a March 1998 rating 
decision, the RO awarded the veteran a 70 percent rating for 
PTSD effective from December 19, 1997.  In a June 1998 
decision, the RO awarded the veteran a total disability 
rating based on individual unemployability due to service-
connected disabilities, also effective from December 19, 
1997.  Therefore, in the decision that follows, the Board 
addresses evidence of the veteran's level of disability due 
to PTSD prior to that date.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Prior to December 19, 1997, the veteran's PTSD is 
manifested by subjective complaints of nightmares, 
flashbacks, exaggerated startle response, hypervigilance, 
intrusive thoughts, depression, irritability, difficulty 
controlling anger, memory loss, and an inability to deal with 
people or express emotion, as well as objective evidence of 
constricted affect, depression, moderate psychomotor 
retardation, and distress and tearfulness when discussing 
events in Vietnam.  

3.  There is no objective evidence of psychoneurotic symptoms 
such as thought disorder, psychosis, or impairment of 
cognition, memory, judgment, or general intellectual 
functioning.  

4.  The evidence does not demonstrate that the veteran is 
unable to obtain or retain employment primarily as a result 
of PTSD symptomatology.  

5.  The veteran's PTSD prior to December 19, 1997 is 
productive of no more than considerable social and industrial 
impairment.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD prior to December 19, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.16(b), 4.21 (1999); 38 C.F.R. 
§§ 4.129, 4.132, Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The veteran's service personnel records showed that he worked 
in a sawmill operating a saw and performing other duties, 
prior to his induction into active service.  He received 
training as an aircraft and turbo helicopter maintenance 
crewman.  During his active service, he served as a crew 
chief in Vietnam with the 3rd Squadron, 17th Cavalry.  Among 
the decorations he received were the air medal and the 
aircraft crewman's badge.

In September 1991, the veteran submitted a claim for service 
connection for various disorders, including PTSD.  In a 
January 1992 statement, he related that he experienced cold 
sweats, nightmares, and flashbacks.

The veteran also submitted a January 1992 statement from H.R. 
Dickman, Ph.D.  Dr. Dickman had treated the veteran for 
several months after a work-related incident revived his 
memories of Vietnam.  The veteran presented with nightmares, 
depression, sleeplessness, and tearfulness.  He had no prior 
history of psychiatric treatment.  Psychological testing was 
suggestive of PTSD.  Dr. Dickman stated that, in his opinion, 
the veteran was suffering from PTSD and that the work-related 
incident had significantly increased the degree to which the 
symptoms affected his daily life.  

The RO arranged for a VA social and industrial survey in 
April 1992.  The report indicated that the veteran had been 
married three times.  The first two marriages were fairly 
brief.  He had been married to his present wife since 1982, 
though they had separated several times.  When he was very 
angry, the veteran had hit his wife or broke things.  He had 
a very bad temper.  The veteran had many jobs since his 
separation from service.  The longest time he spent in one 
job was six years.  He usually quit in order to move on to 
something different or better, though he had quit in anger or 
due to inability to get along with supervisors.  He had never 
been fired.  In July 1991, the veteran was involved in a 
work-related incident that increased his nightmares about 
Vietnam.  He had no close friends.  He felt close to his 
family but was unable to express his feelings.  He 
occasionally fished, but had no other leisure activities.  He 
sometimes drank too much.  The social worker commented that 
the topic of Vietnam was particularly painful to the veteran 
and that he cried or was close to tears when discussing it.   

The veteran was afforded a VA psychiatric examination in May 
1992.  The examiner noted that the veteran seen Dr. Dickman 
since October 1991.  His primary complaints included sleep 
disorder with nightmares, intrusive thoughts, difficulty 
controlling anger, difficulty relating to others, periodic 
depression, moodiness, and irritability.  He considered 
himself to have a moderate drinking problem.  He had no close 
friends and very few acquaintances and had difficulty showing 
affection.  Mental status examination was significant for 
generally constricted affect.  The examiner commented that 
the veteran became emotionally aroused and tearful when 
discussing Vietnam.  Otherwise, there was no evidence of 
thought disorder or impairment of cognition, memory, 
judgment, abstraction, or general intellectual functioning.  
The Axis I diagnosis was PTSD with possible episodic alcohol 
abuse.  The Axis II diagnosis was personality traits of 
obsessive compulsiveness.  The examiner commented that the 
veteran was moderately disabled, both socially and 
industrially, as a result of his PTSD. 

In October 1992, the RO granted service connection for PTSD, 
and assigned a 10 percent disability rating effective from 
September 26, 1991, the date of the veteran's claim.  The 
veteran timely appealed that decision with respect to the 
percentage of disability assigned.  

In his January 1993 substantive appeal, the veteran indicated 
that he was unable to deal with stressful situations, did not 
communicate well with others, and often had disputes with 
coworkers or employers.  Due to these problems, he could not 
hold a job for long periods.  In addition, the veteran 
explained that he had severe problems with personal and 
family relationships due to anger and feelings of isolation.  
He added that he suffered from memory loss and sleep loss due 
to nightmares.  With his appeal, the veteran submitted a list 
of 29 jobs he had held since his discharge from service.  
They included positions with sheet metal companies, trucking 
firms, plumbing and heating and air conditioning companies, 
and police departments.  

In May 1995, the Board remanded the veteran's case for the 
development of additional medical evidence.  Pursuant to that 
remand, in July 1995, the veteran was afforded a VA 
psychiatric examination and a social and industrial survey.  
The veteran reported that he had had approximately 41 jobs 
since his discharge from service.  He explained that the jobs 
usually ended because he could not deal with people, stress, 
or his anger.  He was often argumentative and had been fired 
a few times.  His longest job lasted for four years.  The 
veteran was currently employed on a full-time basis as a 
residential salesman and designer of heating and air-
conditioning units, a job he had held for more than one year.  
He related that he was still married to his third wife.  He 
had been a heavy drinker until two years before.  The 
veteran's subjective complaints included intrusive 
recollections of Vietnam that varied in frequency from daily 
to two to four times per week, nightmares between one and 
eight times per month, flashbacks when he talked about 
Vietnam, sleep disturbances, an exaggerated startle response, 
a history of hypervigilant behavior, daily depression, 
irritability, and an inability to express love or relate to 
people on an emotional level.  He was not currently getting 
any mental health treatment.  Mental status examination was 
significant for restricted and depressed affect and moderate 
psychomotor retardation.  The examiner observed that the 
veteran appeared to be in mild distress when discussing 
Vietnam and had very poor eye contact.  Otherwise, there was 
no evidence of thought disorder, psychosis, or cognitive 
impairment.  The Axis I diagnosis was major depression and 
PTSD.  The Global Assessment of Functioning (GAF) score was 
45.  The examiner stated that the veteran had definite social 
and occupational impairment due to his PTSD and major 
depression.  

The report of the July 1995 social and industrial survey 
included a detailed review of the veteran's occupational 
history since service.  He described at least 20 different 
jobs he had held.  Several of those jobs ended when he was 
fired or quit due to arguments or an inability to deal with 
people.  He had worked for his current employer since 1994.  
He felt that he was able to maintain this job because he had 
a lot of freedom and worked on his own.  The veteran was 
still married to his third wife.  She complained that he was 
cold and had a bad temper.  The veteran reported waking up 
every night around midnight, often screaming and having 
nightmares, or being in a cold sweat.  He also had intrusive 
thoughts three or four times a week.  He did not like to be 
in large groups of people.  He had tried to make friends but 
was unable or unwilling to get too close to anyone.  The 
social worker opined that the veteran had moderate social and 
industrial impairment due to PTSD.

In a June 1996 rating decision, the RO increased the 
disability rating for PTSD to 50 percent, based in large part 
on the results of the VA psychiatric examination and social 
and industrial survey.  The increase was effective from 
September 26, 1991.  In that rating action, the RO stated 
that the VA examiner did not distinguish between the symptoms 
attributable to the veteran's depression and those 
attributable to PTSD.  In order to give the veteran the full 
benefit of the doubt, the RO treated all the symptoms as 
though they were attributable solely to PTSD.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

For the period from September 26, 1991 to December 18, 1997, 
the veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The Board notes that, in its July 1997 supplemental statement 
of the case, the RO applied both versions of the regulations 
in determining that no increase was warranted.  Accordingly, 
the Board is permitted to consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  However, the Board emphasizes that the 
amended regulations may not be applied prior to the stated 
effective date of November 7, 1996.  See 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, because the record for the 
time period at issue contains only evidence through July 
1995, the Board need not address the status of the veteran's 
disability under the amended regulations.   

Under the previous version of the rating schedule, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is in order when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996). 

Regulations specify that, although social integration is one 
of the best evidences of mental health, social inadaptability 
is to be evaluated only as it affects industrial adaptability 
when rating a service-connected psychiatric disability.  
38 C.F.R. § 4.129 (in effect prior to November 7, 1996).  The 
principle of social and industrial inadaptability as the 
basic criterion for rating disability from mental disorders 
contemplates those abnormalities of conduct, judgment, and 
emotional reactions that affect economic adjustment, i.e., 
which produce impairment of earning capacity. Id.  

In addition, the Board observes that, under this version of 
the rating criteria, demonstrable inability to obtain or 
retain employment alone is a satisfactory basis for a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Considering the evidence of record for the time period in 
question, the Board finds that the overall disability picture 
from PTSD does not more nearly approximate the criteria for a 
rating greater than 50 percent under Code 9411.  38 C.F.R. § 
4.7.  The veteran describes symptomatology generally 
consistent with a diagnosis of PTSD, including nightmares, 
flashbacks, exaggerated startle response, hypervigilance, and 
intrusive thoughts.  He also complains of depression, 
irritability, difficulty controlling anger, memory loss, and 
an inability to deal with people or express emotion.  
Objectively, the evidence demonstrates constricted affect, 
depression, and moderate psychomotor retardation.  VA 
examiners indicate that the veteran becomes somewhat 
distressed and tearful when discussing events in Vietnam.  
Otherwise, there is no objective evidence of psychoneurotic 
symptoms such as thought disorder, psychosis, or impairment 
of cognition, memory, judgment, or general intellectual 
functioning.  

The Board observes that the July 1995 VA examiner assigned 
the veteran a GAF score of 45.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), the GAF score is a single measure used to evaluate 
psychological, social, and occupational funtioning.  A GAF 
score from 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the GAF score in question is only 
one piece of pertinent evidence in the record.  Taking the 
GAF score into consideration with all the pertinent evidence 
of record, as is required by VA regulation, the Board does 
not find that the overall disability picture reflected in the 
evidence more nearly approximates the requirements for an 
increased evaluation under Code 9411. Id.        

With particular respect to the veteran's history of 
employment, the Board acknowledges that the veteran has, by 
his report, had numerous different jobs since his separation 
from service.  However, also by his own report, only a 
portion of those jobs ended (either voluntarily or 
involuntarily) because of problems arguably associated with 
PTSD symptoms, such as disputes with a supervisor or a 
customer.  Most of his post-service jobs ended due to reasons 
not facially related to PTSD, such as lay-offs or the 
veteran's own desire for better paying employment or simply 
different employment.  Finally, as of the July 1995 VA 
examination, the veteran was employed on a full-time basis 
and had been so employed at the same position for more than a 
year.  Therefore, based on evidence supplied by the veteran, 
the Board does not find demonstrable or even severe inability 
to obtain or retain employment due to PTSD to warrant a 
disability rating greater than 50 percent. Id.        

The Board acknowledges that it is required to address the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU rating) under 38 C.F.R. § 
4.16(b) where the issue is expressly raised or where the 
record contains evidence that the appellant may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability.  VAOPGCPREC 6-96.  As shown 
by the number of jobs he purports to have had since service, 
the veteran is clearly able to secure employment.  However, 
as discussed above, although the veteran has, at times, left 
or been fired from employment due to manifestations of his 
PTSD, the evidence does not demonstrate the veteran is unable 
to follow substantially gainful employment predominantly due 
to his service-connected PTSD.  Therefore, a total rating 
pursuant to 38 C.F.R. § 4.16(b) is not in order.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Specifically, there is no evidence that 
the veteran was hospitalized for PTSD prior to December 19, 
1997.  Moreover, as discussed at length, the Board 
acknowledges that the veteran's symptoms have interfered with 
his ability to work.  However, the Board cannot conclude that 
the evidence shows a degree of interference due solely to 
PTSD not already contemplated by the rating schedule.  See 
38 C.F.R. § 4.1 (evaluative criteria are based on the average 
impairment of earning capacity for the disability in 
question).    

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 50 percent for PTSD prior to December 19, 1997.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.16(b) (1999); 38 C.F.R. §§ 4.129, 
4.132, Code 9411 (1996). 
ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD prior to December 19, 1997 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

